DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “needle insertion mechanism” in claim 29. The examiner notes that claim 30, which depends from claim 29, does recite structure sufficient to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 16-19, 22-30, 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamp (US 2008/0228143 A1) in view of Roser (US 2003/0212362 A1).
As to claim 16, Stamp discloses an auto-injector (Figs. 15-27) for administering a dose of a liquid medicament (see para 0001), the auto- injector comprising: a case (30) adapted to receive a reservoir (9) with the liquid medicament; a chassis (7; or alternatively ram 4) telescopable in the case (see para 0087, 0106), wherein the auto-injector is configured to forward a load to a plunger 8 to drive the plunger 8 in a proximal direction relative to the case and relative to the reservoir in an administration operation for administering the dose (see para 0089, 0120); and a visual use indicator (outer surface of 7 which may be brightly coloured – see para 0132, as well as windows 9A and 32) comprising a movable indicator component having (outer surface of 7) a first position (initial position) relative to the case before the administration operation is commenced and a second position (final position) after the administration operation has been completed such that a user can visually check whether the movable indicator component has been moved into the second position, wherein the second position is axially offset from the first position in the proximal direction (see para 0132).
Stamp does not expressly recite wherein the auto-injector is configured to forward a load to a stopper retained in the reservoir to drive the stopper in a proximal direction relative to the case and relative to the reservoir in an administration operation for administering the dose.
Roser discloses wherein the auto-injector (see Figs. 1A-2D) is configured to forward a load to a stopper (20) retained in the reservoir (15) to drive the stopper in a proximal direction relative to the case and relative to the reservoir in an administration operation for administering the dose (see para 0070).
It would have been obvious to one having ordinary skill in the art before the instant invention was made to have modified Stamp such that the auto-injector is configured to forward a load to a stopper retained in the reservoir to drive the stopper in a proximal direction relative to the case and relative to the reservoir in an administration operation for administering the dose. One would have been motivated to do so as one would have recognized a stopper as a part for providing a sliding seal in one side of the barrel that can push medicament out of the barrel (see para 0070, 0075 of Roser).

As to claim 17, Stamp in view of Roser teaches the auto-injector of claim 16 as described above. Stamp further discloses wherein the visual use indicator comprises a window (9A and/or 32), and wherein: in the first position, the movable indicator component is not visible through the window, and in the second position, the movable indicator component is visible through the window (para 0132).
As to claim 18, Stamp in view of Roser teaches the auto-injector of claim 17 as described above. Stamp further discloses a drive spring (40), wherein the load is a spring load of the drive spring (para 0119, Figs. 21-22).
As to claim 19, Stamp in view of Roser teaches the auto-injector of claim 18 as described above. Stamp further discloses wherein the movable indicator component is visible in the window only after a needle has been inserted into an injection site (see para 0082, 0088-0090, 0132; based on operation of Stamp the housing does not become visible until after needle is inside patient).
As to claim 22, Stamp in view of Roser teaches the auto-injector of claim 19 as described above. Stamp further discloses wherein a proximal end of the movable indicator component is proximally offset from a proximal end of the drive spring in the first position (Figs. 15, 16).
As to claim 23, Stamp in view of Roser teaches the auto-injector of claim 17 as described above. Stamp further discloses wherein the window is disposed in a side wall of the case (32 provided in outer housing; para 0132).
As to claim 24, Stamp in view of Roser teaches the auto-injector of claim 16 as described above. Stamp further discloses wherein the reservoir comprises a syringe with a needle (10; see abstract, para 0006, 0083).
As to claim 25, Stamp in view of Roser teaches the auto-injector of claim 24 as described above. Stamp further discloses wherein the reservoir contains just one dose of the liquid medicament (see para 0056, 0092 indicating device is disposed of after a single use; the examiner also points out that “one dose” is relative and depends on the needs of a patient).
As to claim 26, Stamp in view of Roser teaches the auto-injector of claim 24 as described above. Stamp further discloses wherein the syringe is supported in a syringe carrier (11; see Fig. 20, para 0094).
As to claim 27, Stamp in view of Roser teaches the auto-injector of claim 16 as described above. Stamp further discloses wherein, for the administration operation, the case has to be displaced proximally relative to the chassis (see para 0118-0120; outer housing 30 moves proximally relative 4 and to 7 prior to activation).
As to claim 29, Stamp in view of Roser teaches the auto-injector of claim 16 as described above. Stamp further discloses wherein the reservoir comprises a needle and the auto-injector comprises a needle insertion mechanism (see para 0087, gas cylinder 1 and all corresponding parts which aid in insertion of needle being interpreted as part of the needle insertion mechanism).
As to claim 30, Stamp in view of Roser teaches the auto-injector of claim 29 as described above. Stamp further discloses wherein the needle insertion mechanism comprises a control spring (40) and a collar (4) that are adapted to cooperate to displace the reservoir with the needle relative to the case and/or relative to the chassis for needle insertion into an injection site (para 0087).
As to claim 32, Stamp in view of Roser teaches the auto-injector of claim 16 as described above. Stamp further discloses the reservoir (9) with the liquid medicament (see Fig. 15, para 0083).
As to claim 33, Stamp in view of Roser teaches the auto-injector of claim 16 as described above. Stamp further discloses wherein the movable indicator component is in the second position after the dose of the liquid medicament has been dispensed from the reservoir (para 0132).


Claim 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamp in view of Roser as applied to claim 27 above, and further in view of Mesa et al. (US 2009/0270804 A1, hereafter ‘Mesa’)
As to claim 28, Stamp in view of Roser teaches the auto-injector of claim 27 as described above, but is silent to wherein the chassis is configured to be pressed against an injection site.
Mesa discloses wherein, for the administration operation, a case (110) has to be displaced proximally relative to a chassis (needle cover 150), wherein the chassis is configured to be pressed against an injection site (see para 0084; device of Mesa is activated by placing end 152 of a needle cover 150 against patient and pressing 110 proximal relative to 150; see para 0111, Figs. 3-8).
It would have been obvious to one having ordinary skill in the art before the instant invention was made to have modified Stamp/Roser in view of Mesa to replace the current needle cover design of Stamp (including needle cover 11 and spring 12), with a needle cover design similar to Mesa, and then interpreting the modified needle cover as the chassis, wherein the chassis is configured to be pressed against an injection site. One would have been motivated to do so as an alternative means for activating the auto-injector, as opposed to the current activation method of Stamp (see para 0084; device of Mesa is activated by placing end 152 of a needle cover 150 against patient and pressing 110 proximal relative to 150; see para 0111, Figs. 3-8).


Allowable Subject Matter
Claims 20, 21, and 31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 20, Stamp in view of Roser teaches the auto-injector of claim 19 as described above, and further wherein the movable indicator component defines an interior hollow (interior of 7 of Stamp), but is silent to wherein the interior hollow has an inner diameter that is greater than an outer diameter of the drive spring. No reference was found that would have made it obvious to modify Stamp further such that he movable indicator component defines an interior hollow in combination with the limitations from the claims in which claim 20 depends.
	Claim 21 depends from claim 20.
	As to claim 31, Stamp in view of Roser teaches the auto-injector of claim 30 as described above, but is silent to wherein the collar is displaced proximally relative to the case during needle insertion, and wherein the collar comprises the movable indicator component.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783